USCA11 Case: 21-13178      Date Filed: 04/14/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13178
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOSE MANUEL HERNANDEZ-MIRANDA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:98-cr-00436-RAL-TGW-4
                   ____________________
USCA11 Case: 21-13178            Date Filed: 04/14/2022       Page: 2 of 7




2                          Order of the Court                     21-13178


Before BRANCH, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
       Jose Manuel Hernandez-Miranda, proceeding pro se,
appeals the district court’s denial of his motion for compassionate
release under 18 U.S.C. § 3582(c)(1)(A). 1 The government, in turn,
moves for summary affirmance and a stay of the briefing schedule.
In response, Hernandez-Miranda argues that he established
extraordinary and compelling reasons for purposes of
§ 3582(c)(1)(A) and that the 18 U.S.C. § 3553(a) factors warrant
granting his motion. He also moves a second time for the
appointment of counsel. 2
       Summary disposition is appropriate where “the position of
one of the parties is clearly right as a matter of law so that there can
be no substantial question as to the outcome of the case, or where,




1
  Hernandez-Miranda is serving three consecutive terms of life imprisonment
following his convictions for conspiracy to distribute methamphetamine,
murder in aid of racketeering activity (two counts), and causing death in the
course of using a firearm during and in relation to a drug-trafficking crime
(two counts).
2
 A judge of this Court previously denied Hernandez-Miranda’s initial motion
for appointment of counsel.
USCA11 Case: 21-13178            Date Filed: 04/14/2022       Page: 3 of 7




21-13178                   Order of the Court                              3

as is more frequently the case, the appeal is frivolous.” Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). 3
      We grant the government’s motion for summary affirmance
because it is clearly correct as a matter of law. Generally, a court
“may not modify a term of imprisonment once it has been
imposed.” 18 U.S.C. § 3582(c). Section 3582(c)(1)(A), however,
provides the following limited exception:
       the court, upon motion of the Director of the [BOP],
       or upon motion of the defendant after the defendant
       has fully exhausted all administrative rights . . . may
       reduce the term of imprisonment . . ., after
       considering the factors set forth in section 3553(a) to
       the extent that they are applicable, if it finds that . . .
       extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent
       with applicable policy statements issued by the
       Sentencing Commission.

Id. § 3582(c)(1)(A). 4 “The ‘applicable policy statement[ ]’ to which
§ 3582(c)(1)(A) refers states, in turn, that, the court may reduce a

3
 Decisions decided by the former Fifth Circuit before October 1, 1981, are
binding precedent. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.
1981) (en banc).
4
 We review de novo whether a defendant is eligible for an 18 U.S.C. § 3582(c)
sentence reduction. United States v. Bryant, 996 F.3d 1243, 1251 (11th Cir.
2021).
USCA11 Case: 21-13178         Date Filed: 04/14/2022    Page: 4 of 7




4                       Order of the Court                  21-13178

term of imprisonment if, as relevant here, it ‘determines that . . .
the defendant is not a danger to the safety of any other person or
to the community.’” United States v. Tinker, 14 F.4th 1234, 1237
(11th Cir. 2021) (quoting U.S.S.G. § 1B1.13). Thus, under
§ 3582(c)(1)(A), the district court may reduce a movant’s
imprisonment term if: (1) there are “extraordinary and compelling
reasons” for doing so, (2) the factors listed in 18 U.S.C. § 3553(a)
favor doing so, and (3) doing so is consistent with the policy
statements in U.S.S.G. § 1B1.13. Id. (quotation marks omitted). If
the district court finds against the movant on any one of these
requirements, it cannot grant relief, and need not analyze the other
requirements. United States v. Giron, 15 F.4th 1343, 1347–48 (11th
Cir. 2021); Tinker, 14 F.4th at 1237–38 (explaining that “nothing on
the face of 18 U.S.C. § 3582(c)(1)(A) requires a court to conduct the
compassionate-release analysis in any particular order”).
       The Sentencing Commission defines “extraordinary and
compelling reasons” for purposes of § 3582(c)(1)(A) in Application
Note 1 to U.S.S.G. § 1B1.13, and we have held that “district courts
are bound by” this definition. See U.S.S.G. § 1B1.13 cmt. (n.1); see
also Bryant, 996 F.3d at 1247, 1262–63. Pursuant to this definition,
there are four circumstances under which “extraordinary and
compelling reasons exist”: (A) the defendant suffers from (i) “a
terminal illness,” or (ii) a permanent health condition “that
substantially diminishes the ability of the defendant to provide self-
care within the environment of a correctional facility from which
he or she is not expected to recover”; (B) the defendant is “at least
USCA11 Case: 21-13178            Date Filed: 04/14/2022       Page: 5 of 7




21-13178                   Order of the Court                              5

65 years old,” “is experiencing a serious [age-related] deterioration
in physical or mental health,” and “has served at least 10 years or
75 percent of his or her term of imprisonment, whichever is less”;
(C) the defendant’s assistance is needed in caring for the
defendant’s minor child, spouse, or registered partner due to
(i) “[t]he death or incapacitation of the caregiver of the defendant’s
minor child or minor children” or (ii) “[t]he incapacitation of the
defendant’s spouse or registered partner”; and (D) there exist
“other” extraordinary and compelling reasons “[a]s determined by
the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13 cmt. (n.1
(A)–(D)).
       Hernandez-Miranda does not argue that he meets the
extraordinary and compelling reasons as defined under U.S.S.G.
§ 1B1.13. Instead, he argues that § 1B1.13 is not binding, and courts
have discretionary authority to determine what constitutes an
extraordinary and compelling reason. He asserts that he
demonstrated extraordinary and compelling reasons based on the
following: (1) he was sentenced to life imprisonment for acts he
committed as a juvenile, in violation of Miller v. Alabama, 567 U.S.
460, 479 (2012) (holding that “the Eighth Amendment forbids a
sentencing scheme that mandates life in prison without possibility
of parole for juvenile offenders”);5 (2) if he was sentenced today, he


5
  We note that previously Hernandez-Miranda sought permission to file a
second or successive 28 U.S.C. § 2255 motion to vacate sentence to raise his
Miller-based challenge, and we denied his request, noting that Miller did not
USCA11 Case: 21-13178              Date Filed: 04/14/2022         Page: 6 of 7




6                            Order of the Court                        21-13178

would not be subject to “stacked” consecutive sentences under 18
U.S.C. § 924(c); (3) his indictment was multiplicitous; (4) he
contracted COVID-19 in 2020, and the prison provided inadequate
medical care related to COVID-19 outbreaks; (5) the conditions of
his confinement are unduly harsh and violate the Eighth
Amendment; and (6) he has a low I.Q.
       Hernandez-Miranda’s argument that § 1B1.13 is not binding
and that courts have the discretion to determine what constitutes
extraordinary and compelling reasons is foreclosed by binding
precedent. Bryant, 996 F.3d at 1262. And none of Hernandez-
Miranda’s asserted reasons satisfy the criteria of § 1B1.3. 6 Thus,
the district court did not err in concluding that Hernandez-Miranda




benefit him because “he was not a minor when he committed the conduct
giving rise to his convictions. He was an adult.”
6
  Although Hernandez-Miranda asserted that he contracted COVID, he did
not allege that he suffered from any underlying health conditions that
increased his risk of death or serious physical injury from COVID, or that he
suffers from any lasting effects of the disease “that substantially diminishes the
ability of the defendant to provide self-care within the environment of a
correctional facility from which he or she is not expected to recover.” See
U.S.S.G. § 1B1.13 cmt. (n.1(B)).
         To the extent that Hernandez-Miranda seeks to challenge his
conditions of confinement, including alleged inadequate medical care,
§ 3582(c) is not the proper vehicle to do so. Rather, such claims are properly
raised in a civil rights action under 42 U.S.C. § 1983. See Hutcherson v. Riley,
468 F.3d 750, 754 (11th Cir. 2006).
USCA11 Case: 21-13178        Date Filed: 04/14/2022     Page: 7 of 7




21-13178                Order of the Court                         7

“failed to set forth extraordinary and compelling reasons justifying
his entitlement to compassionate release.”
        Accordingly, because the government’s position “is clearly
right as a matter of law so that there can be no substantial question
as to the outcome of the case,” we GRANT the government’s
motion for summary affirmance. Groendyke Transp., 406 F.2d
at1162.
       We DENY as moot the government’s request to stay the
briefing schedule and Hernandez-Miranda’s second motion for
appointment of counsel.